Moore, J.
Plaintiff recovered a judgment against the defendant for the loss of one of his eyes. Defendant brings the case here by writ of error.
It is the claim of the defendant that there was contributory negligence on the part of the plaintiff. That'question was fully submitted to the jury, who found against the contention of defendant.
The important question' is, Does the testimony tend to show any negligence on the part of the defendant? The plaintiff is an intelligent workman, upwards of 30 years old. He had been a machinist 14 or 15 years. He worked for the defendant several years, operating a machine for boring iron. Not far from his machine a gang of men were engaged in riveting together parts of a bridge for an iron crane. The process is for one man to heat the rivets. Another places beneath the rivet a solid support, capped by a piece of steel, in which there is a cup to hold in place and preserve the under head of the rivet. Another man places on the upper end of the rivet a snap-hammer, which is a hammer with a cup on its face, designed to form the upper head of the rivet. While the rivet is hot, this snap-hammer is struck by two men. with sledges, *277alternately, until the riveting is completed. It is the claim of the plaintiff that he stepped away from his machine to inspect some trolley sides, upon which he would later have to do some work, and that, while so doing, a piece of steel was broken from the face of the snap-hammer, and struck him in the eye, resulting in its loss. He further claims this snap-hammer was out of repair, and should have been known to be so by the defendant, and that it was not a reasonably safe tool with which to do the work. It is the claim of the defendant that the tool was properly made by its blacksmith, from the best material; that it was not out of repair; that what occurred was an accident which could not have been foreseen. It is also' claimed that, when the accident occurred, plaintiff was not engaged in necessary work, but was leaning on a pile of trolley sides, looking at the riveters, and that his negligence caused the accident. It is also claimed that, if the tool was out of repair, it was the fault of the man who was using it, and that he was a fellow-servant, and for that reason plaintiff cannot recover. Defendant asked the court to direct a verdict. This was denied. This is said to be error.
The case is very near the border line which separates those cases where a verdict should be directed from those where the case should be submitted to the jury. The difficulty does not grow out of the law itself, so much as out of the application of the law to a given case. It is now well settled the master owes to the servant the duty of using ordinary care and diligence in pfoviding for his use sound and safe materials, and such appliances as are reasonably calculated to insure his safety. • He is also bound to examine and inspect these things from time to time, and to use ordinary care and skill to discover and repair defects in them. 1 Shear. & R. Neg. § 194; 2 Thomp. Neg. 984; 14 Am. & Eng. Enc. Law, 894; 7 Am. & Eng. Enc. Law, 830; Holden v. Railroad Co., 129 Mass. 268; Cooley, Torts, 556; Johnson v. Spear, 76 Mich. 139 (15 Am. St. Rep. 298); Tangney v. *278Wilson & Co., 87 Mich. 453; Anderson v. Railroad Co., 107 Mich. 591; McDonald v. Railroad Co., 108 Mich. 7. The record shows defendant furnished an excellent quality of steel from which to make the tool. It was made by a competent blacksmith. There is no claim that when made it was not a proper tool with which to do the work required. The men using it were skillful mechanics, as competent as any one would be to decide from an inspection of the tool whether it was a reasonably safe one to use or not. The men were not required or expected to use a tool after it became unsafe because of use or for any other cause. They were at liberty to take a defective tool at once to the blacksmith, and have it-repaired or get a new one in its place. This tool was a simple one. The men using it were competent to pass upon its fitness for use. All the witnesses who saw the hammer say it was a safe one to use. The only testimony to the contrary is given by the plaintiff, who never saw the tool, but was of the opinion, judging from the appearance of the small piece of steel taken from his eye, the tool was not a proper one to use. The testimony discloses that no steel is so perfect as not to have defects which will not be disclosed by inspection. Sometimes a sliver will break off from the best of hammers. It does not appear that an inspection would have shown any defect in the hammer.
The plaintiff failed to establish a cause of action. The court should have directed a verdict in favor of defendant. Rawley v. Colliau, 90 Mich. 31; Kehoe v. Allen, 92 Mich. 464 (31 Am. St. Rep. 608); Miller v. Railroad Co., 21 App. Div. 45; Marsh v. Chickering, 101 N. Y. 396.
Judgment is reversed, and a new trial ordered.
Montgomery, J., concurred with Moore, J.